Title: Abigail Adams to John Adams, 25 October 1777
From: Adams, Abigail
To: Adams, John


     
      Boston October 25 1777 Saturday Evening
     
     The joyfull News of the Surrender of General Burgoin and all his Army to our Victorious Troops prompted me to take a ride this afternoon with my daughter to Town to join to morrow with my Friends in thanksgiving and praise to the Supreem Being who hath so remarkably deliverd our Enimies into our Hands.
     And hearing that an express is to go of tomorrow morning, I have retired to write you a few line’s. I have received no letters from you since you left Philadelphia by the post, and but one by any private Hand. I have wrote you once before this. Do not fail writing by the return of this express and direct your Letters to the care of my unkle who has been a kind and faithfull hand to me through the whole Season and a constant attendant upon the post office.
     Burgoine is expected in by the middle of the week. I have read many Articles of Capitulation, but none which ever containd so generous Terms before. Many people find fault with them but perhaps do not consider sufficently the circumstances of General Gates, who perhaps by delaying and exacting more might have lost all. This must be said of him that he has followed the golden rule and done as he would wish himself in like circumstances to be dealt with.—Must not the vapouring Burgoine who tis said possesses great Sensibility, be humbled to the dust. He may now write the Blocade of Saratago. I have heard it proposed that he should take up his quarters in the old South, but believe he will not be permitted to come to this Town.—Heaven grant us success at the Southard. That saying of king Richard often occurs to my mind “God helps those who help themselves” but if Men turn their backs and run from an Enemy they cannot surely expect to conquer them.
     This day dearest of Friends compleats 13 years since we were solemly united in wedlock; 3 years of the time we have been cruelly seperated. I have patiently as I could endured it with the Belief that you were serving your Country, and rendering your fellow creatures essential Benefits. May future Generations rise up and call you Blessed, and the present behave worthy of the blessings you are Labouring to secure to them, and I shall have less reason to regreat the deprivation of my own perticuliar felicity.
     Adieu dearest of Friends adieu.
     Added in the hand of William Smith: Please to enquire of Mr. Reese Meredeth if he has received a Letter from my father enclosing a Bill upon Philadelphia.—Yrs.,
     
      WS
     
    